Title: To Benjamin Franklin from Stephen Gregory, 3 September 1781
From: Gregory, Stephen
To: Franklin, Benjamin


Sir
Cherbourg 3th. of september 1781
I hope your Exellency will Excuse the Neglect of Duty as a Continental officer for not writing to you Before, it was throu Ilness I Did not write, fore I kep room Ever since I Landed here from England, which it was 27th. of August Last. I’m a Lieut of the Confederacy fregate Seth Harding Esqr. Commandr Send home to England to be Confin’d; Likewise the Capt the Marines & one Lieut of marines, & greatest part of the Petit Officers, as for the Rest of Ships Lieut, were Exchang’d, as for my Been send away; was I think: Owing to that, of my Been franchman Born, for I Can’t account for any thing Ells, for I saild out of amirica Near fifteen Years, & have the honor of Been in the Cause of America Ever Since the first Shot was fired againt the king of england. I Propose to take the Rhod for paris & wait on your Exellency, soon as Ever I’m Able to Stir, I hope in the Main time, that Your Exellency will Remember a Commision’d Officer by Congress if their is any ship of war for the service of the united states of america Being the first one entitled if no officer older than me on the Spot.
I Remain your Exellencys must Devoted Hble. Sert.
STEPHEN Gregory Lieut
 
Addressed: To / His Exellency Benjm Franklin / An American Ambassador— / at / Paris
Notation: Stephen Gregory sept 3. 1781
